 In the Matter of A ARNESSEN, DOING BUSINESS UNDER THE TRADE NAMEAND STYLE OF ARNESSEN ELECTRIC COMPANYandLOCAL 430, UNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C I. 0andLOCAL 277B, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A F OF L , PARTY TO THE CONTRACTCase No. C-2255.Decided July 21, 1942Jurisdiction-electrical ship gear manufacturing industrySettlement:stipulation providing for compliance with the Act.Remedial Orders:, entered on stipulation.Mr Sidney Reitman,for the BoardMr Alfred F Hollmann,of New York City, for the respondent.Mr. Frank Scheiner,of New York City, for the C I 0Mr. Fred Geyer,for the A F of LMr,George J Hadjinoff,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 430, UnitedElectrical,Radio & Machine Workers of America, C I 0, hereincalled the C I 0 , the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (New YorkCity), issued its complaint dated March 28, 1942, against A. Arnessen,doing business under the trade name and style of Arnessen ElectricCompany, New York City, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and-(7), of the National Labor Relations Act,49 Stat 449, herein called the ActCopies of the complaint and theaccompanying notice of hearing were duly served upon the iespondent,the C I. O , and Local 277B, International Brotherhood of ElectricalWorkers, A F. of L , the party to the contract, herein called theA.F of L.Concerning the unfair labor practices, the complaint alleged in sub-stance (1) that the respondent laid off Carl Seidler and Alvin Nachmanand refused to reinstate them to their former positions because of42 N L R B, No 129630 ARNESSEN-ELECTRIC COMPANY631'their activities iiv behalf of the C I 0 or because of their refusal tojoin or assist the A F of L , (2)- that the respondent advised itsemployees to refrain from aiding or becoming or remaining membersof the C. I O , and threatened said employees with discharge if theyaided the C I 0 'or if they" did not become or remain members ofthe A F of L , (3) that on or about August 23, 1941, the respondentand the A F. of L entered into a collective bargaining agreement,pursuant to which membership in the A. F. of L was required as acondition of employment, and that by reason of the fact that theA. F of L. was assisted by unfair labor practices of 'the respondentand did not represent an' uncoerced majority of the employees in anappropriate unit at the time the contract was made, the agreement orany modification or extension thereof is invalid and in violation of theAct; and (4) that by the above and other specified acts the respondenthas interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed in Section 7 of the Act.The respondent filed no answer to the complaintOn July 8, 1942, after commencement of a hearing, the respondent,the C I 0 , the A. F. of L , and a representative of the Board enteredinto a stipulation, subject to approval by the Board, for settlementof the caseThe stipulation provides as follows :Charges having been filed by ,Local 430, United Electrical,Radio & Machine Workers of America, C. I. 0 , hereinafter calledthe "C. I. 0 ," with the Regional Director of the National LaborRelations Board, hereinafter called the "Board," for the SecondRegion, New York City, alleging that A ARNESSEN, doing busi-ness under the trade name and style of ARNESSEN ELECTRic COM-PANY, hereinafter referred to as the "Respondent," has engaged inunfair labor practices within the meaning of Section 8, subsec-tions (1) and (3) of the National Labor Relations Act, herein-after called the "Act"; the Board, by its Regional Director, havingissued and served a complaint and notice of hearing, service ofwhich is hereby acknowledged by all parties hereto; no answershaving been filed by Respondent or Local 277B, InternationalBrotherhood of Electrical Workers, A F. of L., the party to thecontract, hereinafter referred to as the "A F of L "; hearinghaving commenced before a duly designated Trial Examiner forthe Board; and it being the desire of the parties to settle anddispose of this proceeding:IT IS HEREBY STIPULATED AND AGREED by and between the Re-spondent, the C. I. 0., the A. F of L and Sidney Reitman, At-torney for the Board, that.1.The A. F of L. was incorrectly referred to in the thirdamended charge and the complaint as Local 227, International472814-42-Nof 42-32 632DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Electrical Workers, A F of L and in the captionof the complaint and notice of hearing, as Local 277, InternationalBrotherhood of ElectricalWorkers, A. F. of L The correctdesignation of the A F of L is Local 277B, International Broth-erhood of ElectricalWorkers, A F. of L It is hereby stipu-lated that the third amended charge, the complaint, the captionof the complaint and the caption of the notice of hearing beamended in all instances where the A F. of L. is referred to, to,read, Local 277B, International Brotherhood of Electrical Work-ers,A. F. of L.2 The Respondent has.been since March 1, 1933 doing businessunder the trade name and style of Arnessen Electric Companyby virtue of the laws of the State of New York, having its prin-cipal office and place of business ,at 116 Broad Street, New York,New York, and also maintaining warehouses at 14 Front Streetand 13 Water Street, New York, New YorkThe Respondent isengaged in the manufacture, sale and distribution of electricalship gear and fittings and related products and it has furtherbeen engaged at such place of business as an electrical contractor.3.The Respondent in the course and conduct of its business forthe years 1941 and 1942, or for the last six months thereof, causedand has since then continuously caused over 50 per cent of theraw materials used in the manufacture of its products to be pur-chased, delivered and transported in inteistate commerce fromand through the States of the United States other than the Stateof New York During the period hereinbefore mentioned, Re-spondent purchased more than Two Hundred Thousand ($200,-000)Dollars of raw materials for use in the manufacture of itsproducts.4.Respondent in the course and conduct of its business for theyears 1941 and 1942, or for the last six months thereof, causedand has since then continuously caused over 50 per cent of thefinished products herembefore mentioned, being fittings for alltypes of continental European built ships and related products,to be sold and distributed in interstate commerce from the Re-spondent's warehouses and places of business in the State of NewYork to points outside the State of New York and to foreigncountries outside the United StatesDuring the period herein-before mentioned Respondent has sold finished products by valueof more than Five Hundred Thousand ($500,000) Dollars.5The Respondent concedes that it is engaged in interstatecommeice within the meaning of the National Labor RelationsAct6Local -430, United Electrical, Radio -&,Machine Workers ofAmerica, C I. 0, and Local 277B, International Brotherhood ARNESSEN ELECTRIC COMPANY633of Electrical Workers, A F of L , are each labor organizationswithin the meaning of Section 2, subdivision (5) of the Act7The Respondent, the C I 0 and the A F of L each waiveany and all rights to a further hearing in this proceeding by orbefore the Board and each waives its right to the making of find-ings of fact and conclusions of law by the Board except as here-inafter set forth.8The parties hereto heieby agree to the issuance by the Boardwithout further notice or proceeding of an order substantiallyin the following form which order shall have the same force andeffect as if made after full hearing,presentation of evidence andthe making of findings of fact and conclusions of law.ORDERRespondent,its officers,agents,1Cease and desist from(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposeof collectivebargainingor other mutual aid or protection asguaranteed by Section 7 of the National Labor Relations Act(b)Assisting in or interfering with the formation or admin-istration of any labor organization and from lending support,financial or other wise,to any labor organization(c)Discouraging membership in Local 430, United Electrical,Radio & Machine Woikeis of America, affiliated with the Congressof Industrial Organizations,or any other labor organization ofits employees, or encouraging membership in Local 277B, Inter-national Brotherhood of ElectricalWorkers, affiliated with theAmerican Federation of Labor, or any other labor organizationof its employees,by discharging or refusing to reinstate any ofits employees, or by discriminating in any other manner in regardto their hire and tenure of employment or any term or conditionof their employment(d)Giving effect to the contract of August 23, 1941 with Local277B,International Brotherhood of Electrical Workers,affiliatedwith the Ames. scan Federation of Labor, as well as to any exten-sion, renewal,modification or supplement thereof which may nowbe in force2Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act(a)Withdraw all recognition from Local 277B,InternationalBrotherhood of Electrical Workers, A F of L as a representative 634DECISIONSOF NATIONALLABOR RELATIONS BOARDof any of its employees for the purpose of dealing with the -Re-spondent concerning grievances, labor disputes, rates of pay,wages, hours of work or other conditions of-employment.(b)Offer to Alvin Nachman and Carl Seidler immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights andprivileges(c)Make whole Alvin Nachman and Carl Seidler and each ofthem for earnings lost between September 3, 1941 and the dateof offer of reinstatement by giving to each of them respectivelythe following sums of money Alvin Nachman-Fifty ($50 00)Dollars; Carl Seidler-Fifty ($50 00) Dollars(d) Immediately post copies of the notice attached hereto, madea part hereof and marked "Appendix A" 1 in conspicuous placesthroughout the Respondent's premises and maintain said noticefor a period of ninety (90) consecutive days from the posting ofsuch notices(e)Notify the Regional Director for the National Labor Rela-tions Board for the Second Region within ten (10) days of thedate of the approval by the National Labor Relations Board ofthe stipulation upon which this order is based what steps theRespondent has taken to comply therewith-9The parties hereto hereby agree and consent to the entry byan appropriate Circuit Court of Appeals of a decree enforcingthe terms of the Board's order described above in this stipulationIt is further agreed that the parties hereto hereby waive noticeof application by the National Labor Relations Board to saidCircuit Court of Appeals for said enforcement decree ,and waiveall rights to contest the entry of said decree.10The Respondent agrees for a period of 90 days not to recog-nize any union as the exclusive representative of its employeesfor the purposes of collective bargaining unless said union shallhave first been certified by the National Labor Relations Boardas the representative of the employees of the Respondent for thepurposes of collective bargaining in accordance with Section 9(c) of the National Labor Relations Act.11.The parties agree not to institute proceedings under Section9 (c) of the National Labor Relations Act for a period of ninety(90) days from the date of the execution of this stipulation andagreement12The entire agreement between the parties with respect tothe settlement of the issues in this proceeding is contained withinthe terms of this instrument and there is no verbal agreement ofIThe Notice is attached to the Decision herein as Appendix A ARNESSENELECTRIC COMPANY635any kind which varies, alters or modifies the provisions of thisstipulation.13This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval14This stipulation together with the above-mentioned amendedchaige, the complaint, notice of hearing, notice of motion toamend the complaint, together with the affidavits of service ofthe various papers mentioned in this paragraph may be filed withthe Chief Trial Examiner of the National Labor Relations BoardinWashington, D C and when so filed shall constitute the recordin this caseOn July 13, 1942, the Board issued an order approving the abovestipulation,making it a part of the record, and, pursuant toArticle IT, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferred the proceedings to theBoard for the purpose of entry of a decision and order pursuant tothe piovisions of the said stipulation`Upon the basis of the above stipulation and the entire record in thecase, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, A Arnessen, is an individual who, since March 1,1933, has been doing business under the trade name and style of Arnes-sen Electric Company, in New York CityThe respondent is engagedin the manufacture, sale, and distribution of electrical ship gear andfittings and related productsDuring the year 1941 and the first 6months of 1942 the value of raw materials used in the manufacture ofthe respondent's products was in excess of $200,000, and over 50 percentof such raw materials were purchased from points outside the Stateof New YorkDuring the same period the value of finished productssold by the respondent was in excess of $500,000, and over 50 percent ofsuch finished products were sold and distributed to points outside theState of New YorkThe respondent admits that he is engaged in commerce within themeaning of the ActWe find that the operations of the respondent constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the National 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, A Ainessen, doing business under thetrade name and style of Ainessen Electric Company, New York City,his agents, successois, and assigns, shall.1Cdase and desist from(a) In any planner interfering with, restraining or coercing its,employees in the exercise of their rights to self-organization, to bargain,collectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed by Section 7 of theNational Labor Relations Act(b) Assisting in or interfering with the formation or administrationof any labor organization and from lending suppoit, financial orother wise, to any labor organization(c)Discouraging membership in Local 430, United Electrical,Radio & Machine Workers of America, affiliated with the Congressof Industrial Oi ganizations, or any other labor organization of itsemployees, or encouraging membership in Local 277B, International-Brotherhood of Electrical Woikers, affiliated with the American Fed-eration of Labor, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or by dis-crimniating in any other manner in regard to their hire and tenureof employment of any term or condition of their employment(d)Giving effect to the contract of August 23, 1941 with Local277B, International Brotherhood of Electrical WToikers, affiliated withthe American Feder ation of Labor, as well as to any extension, renewal,modification of supplement thereof which may now be in force2Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act(a)Withdraw all recognition from Local 277B, InternationalBrotherhood of ElectiicalWorkers, A F of L as a representativeof any of its employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, rates of pay, wages, hours ofwork or other conditions of employment(b)Offer to Alvin Nachman and Carl Seidler immediate and fulpreinstatement to their former or substantially equivalent positionswithout piejudice to their seniority and other rights and privileges(c)Make whole Alvin Nachman and Carl Seidler and each of themfor earnings lost between September 3, 1941 and the date of offer ofreinstatement by giving to each of them respectively the followingsums of money.Alvin Nachman-Fifty ($50 00) Dollars'Carl Seidler-Fifty ($50 00) Dollars ARNESSEN ELECTRIC COMPANY637(d) Immediately post copies of the notice attached heieto, made a,pact hereof and marked "Appendix A" in conspicuous places through-out the Respondent's premises and maintain said notice for a periodof ninety (90) consecutive days from the posting of such notices(e)Notify the Regional Director for the National Labor RelationsBoard for the Second Region within ten (10) days of the date of theapproval by the National Labor Relations Board of the stipulationupon which this of dei is based what steps the Respondent has taken tocomply thei ewithMR GERARD D REILLY took no pant In the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO EMPLOYEES OF ARNESSEN ELECTRIC COMPANYPosted Pursuant to Agreement with the National Labor RelationsBoardThe Company will not1In any manner Intel fore rti ith, rests ain or coerce its employees inthe exercise of their rights to self-organization, to bargain collectivelythrough representatives of theii own choosing, and to engage in con-ceited activities for the purpose of collective bargaining or other mu-tual aid or protection guaranteed by Section 7 of the National LaborRelations Act2Assist rn of in any manner interfere with the formation or ad-ministration of any labor organization, or lend support, financial orotherwise, to any labor organization, either individually or throughthe foremen or supervisors of the company3Discourage membership in Local 430, United Electrical Radio &Machine Workers of America, C 10, of any other labor organizationof its employees, or encourage member ship in Local 277B, Interna-tional Brotherhood of Electrical Workers, AF of L, or any otherlabor organization of its employees, or by disci ununating in any othermanner in regard to their hire and tenure of employment or any teemor condition of their employment4Give effect to the contract of August 23, 1941 with Local 277B,International Brotherhood of Electrical Workers, A F of L , or toany extension, renewal, modification or supplement thereof whichmay now be in forceThe Company will1.Withdraw all recognition from Local 277B, International Broth-erhood of Electrical Workers, AFL, as the representative of any of 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees for the purpose of dealing with the company concerninggrievances, labor disputes, rates of-pay, wages, hours of work or otherconditions of employment.The Company has1Offered immediate and full reinstatement with back pay to AlvinNachman and Carl Seidler to their former or substantiallyequivalentpositions without prejudice "to `their seniority ' and-other rights andprivileges.DatedByARNESSEN ELECTRIC COMPANY,